Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-34 are pending. Claims 16-23 are withdrawn. Claims 24-34 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 24, 28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,574,951) in view of Mulligan et al. (US 7,339,110) and Maoudj et al. (Comparative study of etching silicon wafers with NaOH and KOH solutions). Both references identified in form PTO 892 dated 11/2/2021. Further, listed in Office Action listed in IDS dated 3/3/2022. 
Regarding claim 24, Wang discloses a solar cell comprising: 
a semiconductor substrate (21) of a first conductivity type (n-type); 
a base layer (23) of the first conductivity type (23), having a dopant concentration higher than in the semiconductor substrate (21); and 
an emitter layer (24) of a second conductivity type (p-type) which is an opposite conductivity type to the first conductivity type, each of the layer being provided on a first main surface (back side) of the substrate (see columns 5 and 6); 
a base electrode (metal electrode 27) electrically connected with the base layer; and an emitter electrode (metal electrode 25) electrically connected with the emitter layer (see step (E), col. 3, lines 40-49); 
a dielectric film provided on the base layer and the emitter layer (i.e. passivation layer) (see col. 3, lines 41-49, col. 4, lines 27-32, col. 5, lines 30-36) 
wherein, a surface of the semiconductor substrate is provided with unevenness formed at least at the contact interface between the base electrode and the base layer (shown in fig. 1); and 
the first main surface has a recess (trench 30) in a pattern, with the surface of the recess being flat (shown in fig. 1), and the emitter layer (p-type) is formed on the surface of the recess (see col. 3, lines 41-49, col. 5 and 6, specifically col. 6, lines 1-8).
Wang does not disclose wherein the flatness of the recess is less than 1 µm in PV value, wherein PV value defined by applicant’s specification is the difference between the maximum and the minimum displacement (see applicant’s disclosure paragraph [0071], page 23).
Wang does disclose a substantially identical method in the identical structure, i.e. in a polycrystalline or monocrystalline (single crystalline) silicon substrate (see col. 4, lines 26-28), after the texture (i.e. micro-structure, unevenness) is formed, utilizing a mask, followed by etching the trench to form the recess, diffusing the dopant for the emitter (see Wang col. 2, line 64 through col. 3, line 49 and claim 1).
Mulligan and Maoudj is analogous art to Wang as Mulligan is directed to processing silicon solar cells (see abstract) and Mohamad is directed to processing silicon (see abstract). Mulligan discloses NaOH and KOH as suitable etchants for silicon removal in solar cells etching (see col. 2, lines 50-63 and col. 3, lines 18-27). Maoudj discloses a mathematical average roughness of below 0.55 to 0.76 µm for NaOh and KOH etchants, depending on concentration (see Table 1, page 9), which reads on a peak to valley ratio overlapping the recited value of peak to valley of 1 µm or less.
It would be obvious to a person having ordinary skill in the art to modify Wang by using NaOH or KOH as etchants as they are suitable, known etchants for silicon. The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Maoudj discloses the etchants overlap the recited range of 1 µm or less. The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, Maoudj discloses surface roughness impacts minority carriers (see pages 7-11) and is therefore a result effective variable. The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 28, Modified Wang discloses a solar cell according to claim 24, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate (see fig. 1, col. 4, line 53 through col. 5, line 4).

Regarding claim 32, Modified Wang discloses a solar cell according to claim 24, wherein the unevenness is a micro-structure (20) (see col. 4, lines 65-68), wherein the micro-structure reads on texture.

Regarding claims 33 and 34, Modified Wang discloses a solar cell according to claim 24, but does not specifically disclose the use in a photovoltaic module that is subsequently used in a power generation system. It is a well-known expedient in the art to aggregate solar cells in a module and subsequently in a power generation system. 
Therefore it would be obvious to a person having ordinary skill in the art to modify the solar cell of Wang to include said cell in a module and subsequently in a power generation system because aggregating the generated electrical current and/or voltage of single cells allows increased power.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 24 above, and further in view of Moslehi et al. (US 2010/0300518).
Regarding claim 25, Modified Wang discloses a solar cell according to claim 24, wherein the first conductivity type is N-type, and the second conductivity type is P-type (see col. 6, lines 21-46).
Wang discloses a SiN layer (see col. 4, lines 28-31), but does not disclose the dielectric film (i.e. passivation layer) has a layered structure of an aluminum oxide film, along with the silicon nitride film, and the aluminum oxide film being in contact with the first main surface.
Moslehi is analogous art to Wang as Moslehi discloses a back contact solar cell comprising a first conductive region and a second conductive region (see paragraph [0017]), and futher comprising a back side passivation/dielectric layer, wherein the passivation layer may comprise a combination of thermal oxide layers of semiconductor nitride, which reads on silicon nitride (see paragraph [0088] where semiconductor nitride is SiN), and aluminum oxide (see paragraph [0067]).
It would be obvious to a person having ordinary skill in the art to modify the silicon nitride passivation/dielectric layer on the back side of Wang to be a layered structure of aluminum oxide and silicon nitride because the Courts have held that it would be obvious to select a known material, which is based upon its suitability for the intended use, wherein the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In regards to the aluminum oxide film being in contact with the first main surface, the court has held it would be obvious to a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, (i.e. aluminum oxide followed by silicon nitride versus silicon nitride followed by aluminum oxide) with a reasonable expectation of success.

Regarding claim 29, modified Wang discloses a solar cell according to claim 25, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate (see Wang fig. 1, col. 4, line 53 through col. 5, line 4).


Claims 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 24 above, and claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Moslehi as applied to claim 25 above, and further in view of Sinton (US 5,053,083).
Regarding claims 26 and 27, modified Wang discloses a solar cell according to claim 24 and claim 25, respectively, but does not disclose wherein the base layer and the emitter layer are contiguous to each other.
Sinton is analogous art to Wang as Sinton discloses a back contact solar cell comprising a conductive layer on a mesa and a second, opposite conductive layer in a trench (30) (see cols. 5 and 6). Sinton discloses the base conductive layer and emitter conductive layer are contiguous (see col. 2, lines 41-60, i.e. the P-doped regions and N-doped regions partially overlap in some areas in a compensated structure). Sinton discloses having the n-type and p-type doped regions partially overlapped (therefore contiguous) without a significant loss in capability contributes to reduced fabrication complexity and reduced effective cost of solar cells (see col. 4, lines 3-23).
Therefore it would be obvious to a person having ordinary skill in the art to modify the p-type and n-type conductive regions of Wang by forming the regions as contiguous as fabrication complexity is reduced and the structure reduces the cost of the cells.

Regarding claims 30 and 31, modified Wang discloses a solar cell according to claims 26 and 27, respectively, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate (see Wang fig. 1, col. 4, line 53 through col. 5, line 4).

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues unexpected results, i.e. reduction of minority carriers. This is not persuasive as Maoudj discloses surface roughness impacts minority carriers (see pages 7-11), therefore the result is not unexpected.
Applicant argues the roughness is not measured exactly the same. The examiner did not state they were. Applicants recited flatness was rejected as obvious by either overlapping ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721